          Case 2:18-cv-02004-KJD-NJK Document 17 Filed 04/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT

 7                                    DISTRICT OF NEVADA

 8 GERALD KEITH TAYLOR,                                   Case No.: 2:18-cv-02004-KJD-NJK

 9          Petitioner                                                  ORDER

10 v.

11 WARDEN BRIAN WILLIAMS, et al.,

12          Respondents

13

14         In December 2019, this court granted petitioner Gerald Keith Taylor’s motion to reopen

15 his pro se 28 U.S.C. § 2254 habeas action and denied his motion for appointment of counsel

16 (ECF No. 8). Taylor has subsequently filed a second and third motion for appointment of

17 counsel (ECF Nos. 10, 15). As the court previously explained, there is no constitutional right to

18 appointed counsel for a federal habeas corpus proceeding. Pennsylvania v. Finley, 481 U.S. 551,

19 555 (1987); Bonin v. Vasquez, 999 F.2d 425, 428 (9th Cir.1993). The decision to appoint

20 counsel is generally discretionary. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir.1986), cert.

21 denied, 481 U.S. 1023 (1987); Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.), cert. denied, 469

22 U.S. 838 (1984). However, counsel must be appointed if the complexities of the case are such

23 that denial of counsel would amount to a denial of due process, and where the petitioner is a
          Case 2:18-cv-02004-KJD-NJK Document 17 Filed 04/21/20 Page 2 of 2



 1 person of such limited education as to be incapable of fairly presenting his claims. See Chaney,

 2 801 F.2d at 1196; see also Hawkins v. Bennett, 423 F.2d 948 (8th Cir.1970). Here, the court has

 3 already determined that Taylor has presented the issues he wishes to raise related to his guilty

 4 plea in a reasonably clear manner, and the legal issues do not appear to be particularly complex.

 5 His second motion for counsel is merely the form motion, and in the third he argues that the legal

 6 issues are in fact complex. Taylor presents no basis for the court to reconsider its conclusion that

 7 counsel is not warranted. Taylor’s second and third motions are denied.

 8         The court notes that filing duplicative motions only decreases the court’s ability to

 9 efficiently and timely consider petitioner’s case.

10         IT IS THEREFORE ORDERED that petitioner’s second and third motions for

11 appointment of counsel (ECF Nos. 10, 15) are both DENIED.

12         IT IS FURTHER ORDERED that petitioner has 30 days from the date of this order to

13 file his response, if any, to respondents’ motion to dismiss (ECF No. 12). Respondents may then

14 file any reply in conformance with the Local Rules.

15

16         Dated: April 21, 2020

17                                                           _________________________________
                                                             KENT J. DAWSON
18                                                           UNITED STATES DISTRICT JUDGE

19

20

21

22

23



                                                    2
